Citation Nr: 1749234	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder, to include as due to exposure to Agent Orange.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy, to include as due to exposure to Agent Orange.

7.  Entitlement to an increased rating in excess of 60 percent for coronary artery disease.

8.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served in the U.S. Army from September 1964 to August 1966.  The Veteran earned the Combat Infantry Badge and Vietnam Service Medal, among other awards.

These matters comes before the Board of Veterans' Appeals (Board) from June 2011 (peripheral neuropathy and skin), September 2015 (hearing loss and tinnitus), and November 2016 (heart and TDIU) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Although the RO addressed the Veteran's claims for service connection for a skin disorder and hearing loss on the merits, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 to address whether new and material evidence has been received to reopen the claim for service connection.  This relates to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  As such, the claims for service connection a skin disorder and hearing loss must first be addressed as new and material evidence claims before the Board.

The issues of entitlement to service connection for a skin disorder, peripheral neuropathy of the lower extremities, bilateral hearing loss, increased rating for coronary artery disease, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran was initially denied service connection for tinea versicolor and neurodermatitis (claimed as a skin condition) in a December 2009 rating decision.  The claim was denied because the Veteran's service treatment records did not reveal complaints or treatment for a skin disorder.

2.  The evidence received since the December 2009 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a skin disorder.

3.  The Veteran was initially denied service connection for bilateral hearing loss in a June 2011 rating decision.  The claim was denied because the Veteran did not have hearing loss for VA compensation purposes.

4.  The evidence received since the June 2011 rating decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.

5.  Although the Veteran filed a claim for service connection for tinnitus, the record does not include lay statements regarding onset and continuation of tinnitus, or reports of tinnitus to medical care providers, to include during VA examinations.  No current condition. 
CONCLUSIONS OF LAW

1.  A December 2009 rating decision by the RO that denied the Veteran's claim for service connection for skin disorders (tinea versicolor and neurodermatitis) is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200 (2016).

2.  New and material evidence has been received to reopen the claim of service connection for a skin disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

3.  A March 2010 rating decision by the RO that denied the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.200 (2016).

4.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

5.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in April 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Regarding his claims to for a skin disorder and hearing loss, the Board has reopened the claims; therefore, any notice deficiencies regarding these issues did not cause harm to the Veteran.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been obtained.  SSA responded that there were no records available for the Veteran.  

The RO arranged for VA examinations in April 2011 (audio), June 2011 (skin), and August 2015 (audio).  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

New and Material Evidence

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 

For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the additional evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id.   

Skin

In December 2009, the Veteran's claim of entitlement to service connection for a skin disorder (tinea versicolor and neurodermatitis) was denied.  The Veteran's claim was denied because he was not treated for or diagnosed with a skin disorder in service.  The Veteran did not perfect an appeal to the December 2009 decision, and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

Evidence of record prior to the December 2009 rating decision included the Veteran's service treatment records, a November 2009 VA examination, and some VA treatment records.  The VA examination noted that the Veteran had tinea versicolor on his neck, chest, and back, and he was also diagnosed with neurodermatitis.  The examiner stated that his skin diagnoses were not related to Agent Orange exposure.  A March 2002 VA treatment record noted skin discoloration, listed as "tinea."  A November 2006 record noted that the Veteran had round white patches on his back and chest.  He was diagnosed with tinea versicolor.  The Veteran's service treatment records included a July 1966 separation examination where he was noted to have a small, healed scar on his right forearm, but no other skin abnormalities.  Another record from July 1966 noted that the Veteran had mild tinea cruris (jock itch), and was prescribed medication.

Evidence received since the December 2009 decision includes ongoing VA treatment records, a March 2011 private medical opinion, and a June 2011 VA skin medical opinion.  VA treatment records continued to list tinea versicolor as part of his medical problem list.  The March 2011 private physician (Dr. N.A.OV) provided a statement that the Veteran had skin rashes, pustules, itchy sensation, and suppuration of his foot, inguinal area, and back which started in Vietnam.  She provided the statement that it was "more probable than not that his skin problem is service connected secondary to his condition of living while at Vietnam."  The June 2011 VA medical opinion noted the Veteran had tinea versicolor on his chest and back and neurodermatitis on his abdomen in November 2009, and that neither of these conditions were associated with pustules/ suppuration in the inguinal area or back.  The examiner also noted that the records did not show that he had been suffering from suppuration in the inguinal area, feet, or back for 45 years, and provided a negative nexus opinion between "his current skin condition" and service.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the December 2009 decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the diagnosed skin disorders, and the private medical opinion indicating a link between skin conditions of the feet, inguinal area, and back are "material" evidence that the Veteran may have current skin disorders that are causally related to service.  Under these circumstances, the criteria to reopen the claims of entitlement to service connection for a skin disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


Hearing loss

In June 2011, the Veteran's claim of entitlement to service connection for hearing loss was denied.  The Veteran's claim was denied because he did not have hearing loss which met the VA standard for a disability (38 C.F.R. § 3.385).  The Veteran did not perfect an appeal to the June 2011 decision, and it became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

The evidence of record at the time of the June 2011 rating decision included the Veteran's service treatment records, VA treatment records, and an April 2011 VA audio examination.  The service treatment records included a separation evaluation with no deficiencies noted on a whisper test.  The Veteran did not complain of hearing loss in service.  His military occupational specialty (MOS) of an infantryman showed a high likelihood of exposure to hazardous noise.  The March 2011 statement from a private physician provided a positive nexus opinion between the Veteran's hearing loss and service.  The April 2011 VA examination did not demonstrate hearing loss for VA disability purposes as outlined in 38 C.F.R. § 3.385.

Since the June 2011 rating decision, the Veteran was afforded a second VA audio examination in August 2015, and the Veteran provided a private hearing evaluation report from May 2016.  The August 2015 audio examination revealed left ear hearing loss for VA purposes.  The Veteran's right ear continued to not meet the requirements for hearing loss under 38 C.F.R. § 3.385.  The May 2016 hearing evaluation report includes a graph that was not translated into numbers.  The Board is not supposed to interpret these graphs, as that takes medical knowledge.  However, the puretone averages are listed as 52 decibels for the right ear and 62 decibels for the left ear, which would indicate worsening hearing loss from his prior examinations.  He was also noted to have "moderate difficulty for word recognition purposes," but Maryland CNC scores were not provided.

The additional evidence is "new" in that it was not previously before agency decision makers at the time of the June 2011 decision, and is not cumulative or duplicative of evidence previously considered.  As the evidence submitted is presumed credible for the purposes of reopening a claim, the VA examination showing left ear hearing loss for VA purposes and the 2016 private audio evaluation which appears to also show right ear hearing loss for VA purposes, are "material" evidence that the Veteran may have current hearing loss for VA purposes.  Under these circumstances, the criteria to reopen the claims of entitlement to service connection for a bilateral hearing loss are met.  38 U.S.C.A. § 5108; 38 38 C.F.R. § 3.156.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154 (a); 38 C.F.R. § 3.303 (a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").

On his June 2015 claim, the Veteran listed entitlement to service connection for "TINNITUS TO MOS."  The Board notes that the Veteran's exposure to hazardous noise in service is conceded.  

Tinnitus is a uniquely subjective disorder, so the Veteran is competent to report its onset and symptoms.  Here, however, the record does not show that the Veteran has reported current tinnitus during examinations, during VA treatment, to his private physician, and he has not provided a statement that he has current tinnitus or when his tinnitus began.  The only evidence in the claims file regarding tinnitus is the Veteran's claim for service connection and his notice of disagreement with the denial.

The Veteran did not file a claim for service connection for tinnitus in 2010 when he filed his initial claim for hearing loss.  The 2011 VA audio examination included that the Veteran did not claim tinnitus and he did not have a current complaint of tinnitus.  His VA treatment records do not show complaints of tinnitus.  The March 2011 private physician's medical opinion statement does not include a statement on tinnitus.

The 2015 VA audio examination noted that the Veteran did not report recurrent tinnitus to the examiner. 

Given the above, the Board finds that there is no lay or medical evidence supporting that the Veteran has current tinnitus, that he developed tinnitus in service, or that he has had tinnitus from service to the present.  Service connection for tinnitus is not warranted.



ORDER

New and material evidence having been received; the claim of entitlement to service connection for a skin disorder is reopened.

New and material evidence having been received; the claim of entitlement to service connection for hearing loss is reopened.

Entitlement to service connection for tinnitus is denied.


REMAND

Skin

The Veteran argues that he has skin disorders that began in service, or that are a result of exposure to Agent Orange.  His service treatment records include a diagnosis of tinea cruris in July 1966.  The Veteran has Vietnam service, and his exposure to Agent Orange is conceded.  The record includes current diagnoses of tinea versicolor and neurodermatitis, and the Veteran's private physician's indication that he had a rash with papules, possibly fungal, for which a formal diagnosis was not listed.  

The 2009 skin examination included the Veteran's statement that the skin spots on his trunk first appeared 14 years prior (1995), and other itchy lesions on his trunk that started three months earlier.  He was diagnosed with tinea versicolor and neurodermatitis.  The examiner opined that these skin disorders were not due to Agent Orange, but provided no explanation or rationale.

The March 2011 private physician's letter that the Veteran had skin rashes, pustules, itchy sensation, and suppuration of his foot, inguinal area, and back which started in Vietnam.  She provided the statement that it was "more probable than not that his skin problem is service connected secondary to his condition of living while at Vietnam."  The June 2011 VA medical opinion did not include an examination of the Veteran.  The examiner noted that the skin disorders described by the private physician did not sound like descriptions of the Veteran's diagnosed disorders of tinea versicolor and neurodermatitis.  He also noted that VA medical records did not include ongoing complaints of skin conditions from service.  The medical opinion did not address the Veteran's in-service tinea cruris and the private physician's note of a rash in the inguinal area, and did not address the Veteran's claim that his skin conditions are due to Agent Orange.  Given the above, the Board does not believe the record is adequate to provide a decision for the Veteran's skin disorder claim.  The Board will remand the claims so that additional records can be obtained and an additional examination may be provided during an active episode of the Veteran's skin condition(s).

Peripheral neuropathy

The Veteran filed a claim of entitlement to service connection for peripheral neuropathy of his lower extremities, which he felt was due to his exposure to Agent Orange.  A March 2011 private physician's statement included the opinion that the Veteran's neuropathy of his lower extremities was likely a result of his Agent Orange exposure.

The Veteran has not had a VA examination which addresses this contention.  In 2009, the Veteran had a VA spine examination where the examiner diagnosed lumbar degenerative joint disease and discogenic disease by MRI.  He did not provide a specific diagnosis related to the Veteran's complaints of tingling/burning sensation and the absence of deep tendon reflexes.  However, the examiner provided a note that stated "the claimed lower extremities condition (tingling of the lower extremities) is a referred pain from his lumbar discogenic disease."  This opinion indicates that the Veteran's complaints were subjective, but the neurological testing in the examination showed some objective findings as well.  The Board finds that this examination is not adequate to provide the information needed to determine a claim for peripheral neuropathy, to include as due to Agent Orange, and will remand for an additional examination.

Hearing loss

An April 2011 VA audio examination did not show that the Veteran had bilateral hearing loss for VA purposes.  An August 2015 VA audio examination showed the Veteran had left ear hearing loss, but not right ear hearing loss for VA purposes.  However, a May 2016 VA hearing evaluation report from Janesville, Wisconsin appears to show that the Veteran may meet the criteria for bilateral hearing loss in both ears; however, the graph is not interpreted.  Ongoing VA treatment records must be obtained.

A March 2011 private physician noted that the Veteran's hearing loss was likely due to his service because he had prolonged exposure to noises of a high intensity which can cause permanent damage to the inner structures of the ear, resulting in irreversible hearing loss.  The 2015 VA examiner provided a negative nexus opinion.  He noted that exposure to high levels of noise causes either immediate hearing loss or progressive hearing deficits during prolonged periods of exposure during military service.  The examiner did not feel that the Veteran's pattern of hearing loss met that "progressive hearing deficits" category.  The examiner then stated that the Veteran's hearing loss might be associated with the combined effect of his post-service occupational noise exposure as a croupier in a casino and the normal aging process.  However, the examiner did not explain while this combined hearing loss would not also include his exposure to hazardous noise in service (combat).  On remand, the Veteran should be afforded an additional VA audio examination with nexus opinion and explanation.

Increased rating and TDIU

A November 2016 rating decision denied an increased rating for coronary artery disease (60 percent) and denied entitlement to TDIU.  The Veteran submitted a timely notice of disagreement with these issues in January 2017.  A statement of the case has not been issued by the RO, and the claim must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case, the claims should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).
Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to provide releases for private medical records, to include treatment records from Dr. N.A.O V, and records related to his 2016 hearing evaluation.  All records/responses received must be associated with the claims file.  

2.  Obtain ongoing VA treatment records.  All records/responses received must be associated with the claims file.  

3.  Schedule the Veteran for a VA skin examination during an active phase of his skin disorder(s), if possible.  After a review of the electronic claims file, interview of the Veteran, and examination, the examiner should provide the following opinions:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran has a current skin disorder that began during or is a result of his military service?  The examiner should address the diagnoses of tinea cruris in July 1966, and the diagnoses of tinea versicolor and neurodermatitis in 2009.

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran has a current skin disorder that is a result of exposure to Agent Orange?

The examiner must provide a rationale/explanation for each opinion expressed.

4.  Schedule the Veteran for a VA examination to address his claim for service connection for peripheral neuropathy.  After a review of the electronic claims file, interview of the Veteran, and examination, the examiner should provide the following opinions:

a) Is it at least as likely as not (50/50 probability or greater) that the Veteran has peripheral neuropathy (or a neurological disorder of the lower extremities) that began during or is a result of his military service?  

b) Is it at least as likely as not (50/50 probability or greater) that the Veteran has peripheral neuropathy (or a neurological disorder of the lower extremities) that is a result of exposure to Agent Orange?

The examiner must provide a rationale/explanation for each opinion expressed. 

5.  Schedule the Veteran for a VA audio examination.  After a review of the electronic claims file, interview of the Veteran, and examination, the examiner should:

a) Interpret the May 2016 Janesville, WI hearing evaluation graph.  

b) Address if it at least as likely as not (50/50 probability or greater) that the Veteran has hearing loss that began during or is a result of his military service?  The examiner should address the 2015 opinion that the Veteran's noise exposure as a croupier and age contributed to his hearing loss, and state whether his in-service noise exposure also contributed.

The examiner must provide a rationale/explanation for each opinion expressed.
6.  Issue a statement of the case (SOC) regarding the Veteran's claim of entitlement to an increased rating for coronary artery disease and entitlement to TDIU.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning these claims.

7.  After the above development has been completed, adjudicate the Veteran's claims, including all intertwined claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


